UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM 8-K CURRENT REPORT Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported): August 30, 2013 CLEVELAND BIOLABS, INC. (Exact name of registrant as specified in its charter) DELAWARE 001-32954 20-0077155 (State of incorporation) (Commission File Number) (IRS Employer Identification No.) 73 High Street Buffalo, New York 14203 (Address of principal executive offices and zip code) Registrant’s telephone number, including area code: (716) 849-6810 Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (see General Instruction A.2. below): [] Written communications pursuant to Rule425 under the Securities Act (17 CFR 230.425) []Soliciting material pursuant to Rule14a-12 under the Exchange Act (17 CFR 240.14a-12) []Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17 CFR 240.14d-2(b)) []Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17 CFR 240.13e-4(c)) Item 5.02 Departure of Directors or Certain Officers; Election of Directors; Appointment of Certain Officers; Compensatory Arrangements of Certain Officers. (b)On August 30, 2013, Michael Fonstein, Ph.D. stepped down from his position as President of Cleveland BioLabs, Inc. (the “Company”), effective as of August 31, 2013.The Company has recommended to the Board of Directors of its majority owned subsidiary, Panacela Labs, Inc., that Dr. Fonstein be appointed as the Chief Executive Officer and President of Panacela Labs, Inc. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934, the registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. Date: September 5, 2013 CLEVELAND BIOLABS, INC. By: /s/ Yakov Kogan Yakov Kogan Chief Executive Officer
